Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on September 9, 2021. Claims 14-17, 19-21, 32-33 and 49-59 are currently pending as per claims filed 9/7/2021. Claims 14, 15, 21, 32, 33, 49, 54, 55 and 59 have been amended by Applicants’ amendment filed on 9/7/2021. No claims were canceled or newly added.  
Therefore, claims 14-17, 19-21, 32-33 and 49-59 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections in response to Applicants’ arguments or amendments
Specification
Cross-Reference to Related Application
In view of Applicants’ amendment of the Specification filed on 9/7/2021, the objection to the Specification has been withdrawn.
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(b)

This rejection has been modified as necessitated by amendment of the claims in the responses filed 9/7/2021. 
Claims 15 from which claims 16 and 17 depend, claim 49 from which claim 50 and 51 depend and claim 55 from which claim 65 depend have been amended to recite “the ROR1 antigen binding domain encoded by a nucleotide sequence comprising SEQ ID NO:1 or SEQ ID NO:7”. As amended it is unclear whether the ROR1 antigen binding domain encoded is encoded a few amino acids of the nucleotide sequence comprising SEQ ID NO:1 or SEQ ID NO:7 or the full length nucleotide sequence comprising SEQ ID NO:1 or SEQ ID NO:7. The claims should be amended to recite “ the ROR1 antigen binding domain encoded by the nucleotide sequence comprising SEQ ID NO:1 or SEQ ID NO:7” which encompass the full length of SEQ ID NO:1 or SEQ ID NO:7 and any additional flanking nucleotides. Appropiate correction is requested. 

    PNG
    media_image1.png
    334
    460
    media_image1.png
    Greyscale
Claim 16 is indefinite in its recitation of “the ROR1 antigen binding domain comprises at least one single chain variable fragment of an antibody that binds to ROR1” and claim 17 is indefinite in its recitation of “at least one heavy chain variable region of an antibody that binds to ROR1”.  A practitioner in the art would readily understand  that VH and VL domains associate to form a binding site that recognizes and binds a cognate antigen, e.g., tetrameric antibodies having the structure of two Fab arms, and one Fc region, wherein each Fab can bind the same antigen or two different antigens, as in the case of bispecific antibodies.  One of ordinary skill in the art would also appreciate that tetrameric 
    PNG
    media_image2.png
    277
    443
    media_image2.png
    Greyscale
three types of bispecific antibodies: (A) Bispecific T cell Engager (BiTE);  (B) Mouse-Rat Hybrid; and, (C) Knobs-into-Holes with a common light chain. Accordingly, it is unclear the structural correlation of the “at least one single chain variable fragment of an antibody that binds to ROR1” and “at least one heavy chain variable region of an antibody that binds to ROR1” with the or the full length nucleotide sequence comprising SEQ ID NO:2 or SEQ ID NO:8. Does the recitation of at least one single chain variable fragment of an antibody refers to a scFv against ROR1?. How can at least one heavy chain variable region of an antibody bind to ROR1? As such the metes and bounds of the claim are indefinite.
Claim 50 is indefinite in its recitation of “the ROR1 antigen binding domain comprises at least one single chain variable fragment of an antibody that binds to ROR1” and claim 51 is indefinite in its recitation of “at least one heavy chain variable region of an antibody that binds to ROR1”.  The claims are rejected for the same reasons set forth above for claims 16 and 17.
Claim 55 is indefinite in the recitation of “(1) at least one single [light] chain variable fragment of an antibody that binds to ROR1; or (2) at least one heavy chain variable region of an antibody that binds to ROR1.” The variable light chain and the variable heavy chain appear to be claimed in the alternative. Accordingly, it is unclear how a single variable heavy or light chain 
Response to Applicants’ Arguments as they apply to rejection of claims 15-17, 49-51, 55 and 56 under 35 USC § 112, second paragraph
At pages 7-8 of the remarks filed on 9/7/2021, Applicants essentially argue that: “ Independent claims 14 and 32 require that the at least one extracellular antigen binding domain includes a RORI antigen binding domain comprising the amino acid sequence of SEQ ID NO: 2 or 8. Because the RORI antigen binding domain can include the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 8 plus additional amino acids, the nucleotide sequence encoding for the RORI antigen binding domain can also include nucleotides that encode for the additional amino acid sequences that are not within SEQ ID NO: 2 or 8. The term "comprising" in claims 15 and 49, which depend respectively from claims 14 and 32, encompasses this concept that the nucleotide sequence encoding for the RORI antigen binding domain can include nucleotides that encode for the additional amino acid sequences that are not within SEQ ID NO: 2 or 8. For at least this reason, Applicants submit that the metes and bounds of claims 15 and 49 are clearly defined.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
The fact that a CAR may comprise two different binding domains each comprising an antibody derived single-chain variable fragment (scFv), e.g, dual targeting CAR, as illustrated supra in Figure 1b of Davis et al (US Pub 2010/0331527) is not disputed. However, in the instant 
Nonstatutory double patenting rejection
Claims 14-17, 19-21, 32-33 and 49-59 remain  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over any of claims 1-13 of US Patent 10,428,141.
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Conclusion
Claims 14-17, 19-21, 32-33 and 49-59 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633